914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Douglas RASCO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-1410.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
John Douglas Rasco appeals pro se from the district court's denial of a motion to vacate his sentence pursuant to 28 U.S.C. Sec. 2255.  Rasco's case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
In 1983, Rasco pled guilty to one count of mail fraud and one count of violating the Travel Act.  18 U.S.C. Secs. 2, 1341 and 1952.  On direct appeal, this court vacated Rasco's mail fraud conviction but affirmed his conviction under the Travel Act despite his arguments that no narcotics were actually purchased and that the only interstate movement involved a federal agent.  The Supreme Court later denied Rasco's petition for a writ of certiorari.


3
Rasco then filed a motion to vacate his remaining sentence under 28 U.S.C. Sec. 2255.  In this motion, Rasco alleged that the district court did not have jurisdiction to accept his plea because there was insufficient proof to support his conviction under the Travel Act since the record did not show that he had engaged in a continuous course of conduct.  On March 17, 1989, the district court entered an order that denied Rasco's motion.  It is from this order that Rasco now appeals.


4
Upon review, we conclude that the district court had jurisdiction to accept Rasco's plea under 18 U.S.C. Sec. 3231 and that the denial of Rasco's Sec. 2255 motion was appropriate for the reasons stated in the district court's memorandum opinion which was dated March 17, 1989.   See United States v. Timmreck, 441 U.S. 780, 785 (1979);  United States v. Stead, 746 F.2d 355, 356-57 (6th Cir.1984), cert. denied, 470 U.S. 1030 (1985).


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.